DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“at least two optical identification means” without giving a structure and so will be interpreted under 112(f).  Based on applicant’s specification in paragraph 0062, the identification means will map to either: a color coding, a barcode, or a radio chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor) in view of Veiga et al. (U.S. Patent Pub. No. 2015/0048791).
In regards to claim 1, Montemayor discloses a charging station for electric vehicles comprising:
a charging cable attached to the charging station in a fixed manner (See Fig. 1, cord 104), and

Montemayor does not disclose at least one monitoring apparatus configured to monitor the position of the charging cable at the charging station, wherein the monitoring apparatus monitors whether the charging cable is placed around the charging cable holder in at least one loop, wherein after the charging cable has been installed, the monitoring apparatus is taught on the cable such that measurement values of the monitoring apparatus are recorded when the charging cable is placed around the charging cable holder in at least one loop and the recorded measurement values are stored as threshold values for the determination of whether the charging able is placed around the charging cable holder in at least one loop.
Veiga discloses a charging station, in particular a charging station for electric vehicles, comprising:
a charging cable attached to the charging station in a fixed manner (See 0025-0026, cord 32);
at least one charging cable holder arranged on the charging station (Spool 24), wherein the charging cable holder is an arched mounting that extends from the charging station (See Fig. 2, an arch as an adverb is understood to mean curved, and spool 24 has a complete circular curve that the cable rests upon, and so maps to an arched mounting, and it extends away from the charging station body 20) and
at least one monitoring apparatus configured to monitor the position of the charging cable at the charging station, wherein the monitoring apparatus monitors whether the charging cable is placed around the charging cable holder in at least one loop (See Para 0026, encoder 28 maps to 
wherein after the charging cable has been installed, the monitoring apparatus is taught on the cable such that measurement values of the monitoring apparatus are recorded when the charging cable is placed around the charging cable holder in at least one loop and the recorded measurement values are stored as threshold values for the determination of whether the charging cable is placed around the charging cable holder in at least one loop (See again 0026, this is implicitly disclosed by the use of encoder 28. As encoder 28 reads marks 30 on spool 24 and transmits that information to an MCU 50 to determine how much the reel is wound or unwound; this MCU then would have to be programmed to then to recognize that the amount of winding with each mark and therefore maps to this limitation.)
Montemayor and Veiga are analogous art in the field of charging stations with charging cable holders.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the optical monitoring apparatus of Veiga with the charging station of Montemayor, for the purpose of protecting the cord by ensuring it is off the ground, as disclosed by Veiga (See 0005).


In regards to claim 2, Veiga further discloses that the monitoring apparatus comprises an optical reading apparatus, wherein the optical reading apparatus is configured to optically detect the charging cable arranged on the charging cable holder in order to monitor whether the charging cable is wound around the charging cable holder in at least one loop (again see 00267, encoder 28).

In regards to claim 5, Veiga further discloses charging electronics are arranged in the charging station (MCU 50), wherein the charging electronics is configured to detect an end of a charging operation and wherein the charging electronics activates the monitoring apparatus in particular for at least one defined period when an end of a charging operation is detected (See 0026-0027, again implicitly disclosed – the MCU uses both the encoder 28 along with an authorization signal to determine whether unauthorized unwinding of the cord is taking place; this shows that at the end of a charging period, which would be an authorized use, the MCU then uses the encoder until the next authorized charging event to prevent unauthorized unwinding).
Montemayor and Veiga are analogous art in the field of charging stations.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature of Veiga to prevent unauthorized charging cable usage as disclosed by Veiga (See 0013).

In regards to claim 6, Veiga further discloses that the monitoring apparatus, after being activated by the charging electronics, monitors for a defined period whether the charging cable is wound around the charging cable in at least one loop, and wherein the monitoring apparatus emits a confirmation signal when, within the defined period, it was  detected that the charging cable is wound around the charging cable holder and wherein the monitoring apparatus emits an error signal at the end of the defined period without it being detected that the charging cable was wound around the charging cable holder (See 0026-0028, Veiga discloses a scenario where the encoder can detect that the cord fails to retract at the end of charging, which maps to an error signal at the end of a defined period where the charging cable is wound around the charging 
Montemayor and Veiga are analogous art in the field of charging stations.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature of Veiga to prevent unauthorized charging cable usage as disclosed by Veiga (See 0013).


In regards to claim 9, Veiga further discloses a processor in the charging station monitors a confirmation signal from the monitoring apparatus and when the confirmation signal is received within a time frame emits a release signal (See 0026-0027, the MCU 50 provides an authorization signal to the solenoid 26, causing the solenoid 26 to slide through aperture 22 into locked or unlocked positions as desired).
Montemayor and Veiga are analogous art in the field of charging stations.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature of Veiga to prevent unauthorized charging cable usage as disclosed by Veiga (See 0013).


In regards to claim 15, Montemayor further discloses that the charging cable holder does not pull the charging cable back to the charging station after use (See Montemayor, Figs. 1 and 2, charging cable holder 102a does not pull the cable 104 back to charging station 102).

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor) in view of Veiga et al. (U.S. Patent Pub. No. 2015/0048791) as applied to claim 1 above, and further in view of Baxter et al. (U.S. patent Pub. No. 2016/0185244).
In regards to claim 3, Veiga further disclose at least two optical identification means, wherein the identification means are identifiable by means of the monitoring apparatus, in particular in that the monitoring apparatus is configured to detect the identification means in a spatially-limited region (again see Veiga, Fig. 2 and Para 0026-0028, the read marks 30 map to a colored code that the encoder 28 picks up on, and so map to identification means, the use of plural “marks” shows that there are at least two, even though only one is shown in the figure).
Veiga does not disclose that the optical identification means are arranged on the charging cable (instead, Veiga has them on the spool).
However, Baxter discloses that it is known in the art to have optical identification means located on a charging cable (See Baxter, 0017, which discloses cables having an optical sensor that can pick up on the color of cables based on whether the cable absorbs or reflects light, an RFID tag sensor on the cable, or a bar code on the cable).
Veiga and Baxter are analogous art in the field of charging stations with optical identification systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the optical identification means of Veiga to be on the cable itself like in Baxter for the purpose of additionally adding cable type identification means like in Baxter.

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor) in view of Veiga et al. (U.S. Patent Pub. No. 2015/0048791) as applied to claim 5 above, and further in view of in view of Nakamura et al. (U.S. Patent Pub. No. 2013/0106351).
In regards to this claim, Veiga does not explicitly disclose that the monitoring apparatus, after being activated by the charging electronics, monitors the electrical state of the charging cable, in particular measures an insulation resistance between at least respectively two conductors of the charging cable and compares it with a threshold value and wherein the monitoring apparatus emits a confirmation signal when, within the defined [period, it was detected that the electrical state of the charging cable was positively monitored and wherein the monitoring apparatus emits an error signal at the end of the defined period without it being detected that the electrical state of the charging cable was negatively monitored. 
However, Nakamura discloses a charging station that optically monitors an insulation resistance between two conductors and emits either a confirmation signal or an error signal if the value detected either meets or fails to meet a threshold value (See para 0015-021, optical measuring section 5 measures how far the charging cable is extended in order to ensure that the insulation resistance of the cable is not damaged by heat caused because the cord is too tightly packed; charging is prohibited when the cable is still coiled up, mapping to an error, or allows 
Veiga and Nakamura are analogous art in the field of charging stations with optical monitor systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the length monitoring of Nakamura with the system of Veiga to prevent damage to the cable due to heat generation as disclosed by Nakamura (See 0020).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor) in view of Veiga et al. (U.S. Patent Pub. No. 2015/0048791) as applied to claim 1 above, and further in view of in view of Bianco et al. (U.S. Patent Pub. No. 2012/0048983).
The combination discloses the system of claim 1 and further both Montemayor and Veiga discloses a mounting socket provided for a charging cable plug of the charging cable (See Montemayor, mounting socket 103, and Veiga. Fig. 1, charging cable plug 60 first into a socket of the housing 40).
The combination does not explicitly disclose a testing apparatus is arranged in the mounting socket configured to test the presence of the charging cable plug in the mounting socket, in particular that the testing apparatus comprises a limit switch, a Hall sensor or a microswitch.
However, Bianco discloses that it is known in the art to have a hall sensor arranged to test the presence of a charging cable plug in a home position of an extendable vehicle charging cable (See Bianco, 0019).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor) in view of Veiga et al. (U.S. Patent Pub. No. 2015/0048791) as applied to claim 1 above, and further in view of in view of Turner (U.S. Patent Pub. No. 2014/0067680).
In regards to claim 14, the combination discloses the charging system of claim 1.
Veiga does not explicitly disclose that the monitoring apparatus and the optical reading apparatus are formed by a mobile communication device differentiated from the charging station.
However, Veiga does disclose that a mobile communication device can communicate with the charging station (See 0027 the authorization signal can be given by a phone swipe mechanism. Further, Turner discloses that a mobile communication device can serve as an optical reading apparatus for a charging station (See Turner 0045-0046).
Montemayor, Veiga and Turner are analogous art in the field of charging stations.  It would have been obvious to have the monitoring and optical reading apparatus of Veiga be a mobile communication like in Turner to simplify the operation for the user, allowing both the cable monitoring of Veiga and the billing coordination of Turner.

s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Veiga et al. (U.S. Patent Pub. No. 2015/0048791) in view of Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor).
In regards to claim 10, Veiga discloses a method for monitoring a charging cable at a charging station, wherein the charging cable is attached to the charging station in a fixed manner, the method comprising the steps of:
Monitoring, by means of a monitoring apparatus, whether the charging cable is placed around the charging cable holder in at least one loop (See Para 0026, encoder 28 maps to this, as it monitors “the degree to which the cord 32 is wound or unwound” by reading marks on the spool 24), wherein the charging cable holder is an arched mounting that extends away from the station (See Annotated Fig 2 below; an arch as an adverb is understood to mean curved, and spool 24 has a complete circular curve that the cable rests upon, and so maps to an arched mounting, and it extends away from the charging station body 20);
And teaching the monitoring apparatus when the charging cable is installed on the charging cable holder such that measurement values of the monitoring apparatus are recorded when the charging cable is placed around the charging cable holder in at least one loop (see below),
And storing the recorded measurement values as threshold values for the determination of whether the charging cable is placed around the charging cable holder in at least one loop (See again 0026, this is implicitly disclosed by the use of encoder 28. As encoder 28 reads marks 30 on spool 24 and transmits that information to an MCU 50 to determine how much the reel is wound or unwound; this MCU then would have to be programmed to then to recognize that the amount of winding with each mark and therefore maps to this limitation.).

However, Montemayor discloses that it is known in the art to provide a charging station for electric vehicles with:
a charging cable attached to the charging station in a fixed manner (See Fig. 1, cord 104), and
at least one charging cable holder arranged on the charging station, wherein the charging cable holder is an arched mounting that extends from the charging station (See Figs 1-2, charging cable holder 102a extends from charging station 102 and arches upwards at the end).
Veiga and Montemayor are analogous art in the field of charging stations with charging cable holders.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the charging cable holder of Veiga be a stationary elongated arched mounting like in Montemayor, for the benefit of reducing the number of parts in the mechanism and reducing the possibility of error (See Veiga, 0005, “The use of a reel has a disadvantage, because such mechanisms involve additional moving parts which, by definition, incrementally increase the potential for malfunction over time or through misuse”).

In regards to claim 11, Veiga discloses a step of comparing measurement values of the monitoring apparatus with previously determined threshold values in order to detect whether the charging cable is placed around the charging cable holder in at least one loop (Again, see 0026, this is implicit in the use of encoder 28 and MCU 50, which would have to compare the recorded measurements from the encoder with some threshold in order to determine an amount of winding or unwinding).

In regards to claim 12, Veiga further comprises the steps of capturing an image of the charging station, carrying out a pattern detection in the captured image such that the charging cable holder and the charging cable are detected, 
And determining the position of the charging cable in relation to the charging cable holder in the image (again see 0026 and Figs 2a and 2b, the encoder 28 picks up on markings 30 on the spool 24 that the cable 32 rests on, un order to determine how wound or unwound the cable 32 is).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Veiga et al. (U.S. Patent Pub. No. 2015/0048791) in view of Montemayor Cavazos et al. (U.S. Patent Pub. No. 2014/0002018, hereinafter Montemayor) as applied to claim 12 above, and further in view of in view of Turner (U.S. Patent Pub. No. 2014/0067680).
In regards to claim 13, Veiga does not explicitly disclose capturing a QR code in the image of the charging station and detecting which charging station is captured by the image. 
However, Turner discloses a charging station that discloses capturing a QR code of a charging station in order to detect which charging station is captured by the image (See Fig. 7 and 0045-0046, scanning the QR code allows a user’s phone to communicate with a server to determine which charging station is being used for billing purposes).
Veiga and Turner are analogous art in the field of electric vehicle charging stations. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the QR identification system of Turner with the charging station of Veiga to increase the convenience of the user, allowing identification for billing purposes.

Response to Arguments
Applicant’s arguments, filed 09/14/2021, with respect to the rejection(s) of claims 1 and 10 under 102 as anticipated by Veiga have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Montemayor in view of Veiga for claim 1, and Veiga in view of Montemayor for claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MND
10/18/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 20, 2022